DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As amended, claims 1-5 recite a “colorless and transparent gallium oxide crystal.”  However, since are necessarily different degrees of color (or lack thereof) and transparency inherent to a material, whether it is considered colorless and transparent is a matter of degree.  This is analogous to the levels of color and clarity assigned to gem-claims 1-5 are considered relative terms which render the claims indefinite.  The terms “colorless” and “transparent” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "high frequency" in claim 5 is a relative term which renders the claim indefinite.  The term "high frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claim as originally filed clearly identify the range of frequencies encompassed by the recitation of a “high frequency” its recitation in claim 5 is therefore considered to be indefinite.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP 53-16400 to Fukuda, et al. (“Fukuda”). 
Regarding claim 1, Fukuda teaches a crucible for growing a colorless and transparent gallium oxide crystal by applying a VB method, an HB method, or a VGF method, under an air atmosphere, the crucible comprising a Pt-Ir-based alloy having an Ir content of 20 to 30 wt% (see, e.g., the Abstract, Figs. 1-2, and the Detailed Description section at pp. 2-5 which teach a crucible (3) comprised of a Pt-Ir alloy having an Ir content . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 20160-079080 to Hoshikawa, et al. (“Hoshikawa”) in view of Fukuda and further in view of Japanese Patent Appl. Publ. No. 2004-056098 to Ishinose, et al. (“Ichinose”).  
Regarding claim 2, Hoshikawa teaches a production method for a colorless and transparent gallium oxide crystal (see, e.g., the Abstract, Figs. 1-11, and entire reference), the method comprising 
growing a gallium oxide crystal by applying a VB method, an HB method, or a VGF method, under an air atmosphere, by using a crucible containing a Pt-Rh-based alloy (see, e.g., Figs. 3-10 and ¶¶[0027]-[0044] which teach the growth of a gallium oxide (Ga2O3) crystal by the VB, HB, or VGF method using a crucible (10) containing a Pt-Rh-based alloy).
Hoshikawa does not explicitly teach that the crucible is comprised of a Pt-Ir-based alloy having an Ir content of 20 to 30 wt%.  However, in ¶¶[0015]-[0016] Hoshikawa teaches that since -Ga2O3 has a melting point of 1,795 °C, Pt alone is insufficient for use as the crucible due to its melting point of 1,768 °C and that it is necessary to form a Pt-prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the production of a colorless and transparent gallium oxide crystal, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in the Overview, Fig. 2, and ¶¶[0022]-[0025] as well as elsewhere throughout the entire reference Ichinose teaches an analogous method of growing a -Ga2O3 crystal by crystallization of a melt contained within a crucible.  In ¶[0022] Ichinoise specifically teaches that the crucible (6) is made of iridium while the Overview and at least ¶[0058] teach that the resulting gallium oxide crystal is clear and colorless.  Thus, in view of the teachings of Ichinose a person of ordinary skill in the art would recognize the suitability of using a crucible comprised of Pt with 20 to 40 wt. % Ir as taught by Fukuda for the production of clear and colorless gallium oxide crystals according to the VB, HB, or VGF method as taught by Hoshikawa.  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2011/0311815 to Luo, et al. (“Luo”) in view of Fukuda.  
Regarding claim 3, Luo teaches a production apparatus for a colorless and transparent gallium oxide crystal, the apparatus comprising a vertical Bridgman furnace (see, e.g., the Abstract, Figs. 1-3, and entire reference, including specifically Fig. 1 which teaches an embodiment of a vertical Bridgman furnace (10) which is capable of growing a colorless and transparent gallium oxide crystal) including:
a base body (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach a bottom thermal insulation (5) layer and/or a bottom annular cover above the stage (7), either of which may be equated with the claimed base body);
a furnace body in a cylindrical shape having heat resistance, disposed on the base body (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach a cylindrical furnace body formed by insulation (5) which is disposed on the base body);
a lid member occluding the furnace body (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach a lid member in the form of thermal insulation (2)); 
a heater disposed inside the furnace body (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach resistance heaters (4) disposed within the insulation (5));
a crucible bearing disposed vertically movably penetrating through the base body (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach that a vertically movable alumina stand (6) passes through the base of the insulation (5)); and
a crucible disposed on the crucible bearing, heated with the heater, the crucible comprising a Pt-Ir-based alloy (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach a crucible (3) containing a Pt-Ir-based alloy).
prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Luo teaches that the heater is a resistance heater (see, e.g., Fig. 1 and ¶¶[0022]-[0023] which teach resistance heaters (4) disposed within the insulation (5)).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Fukuda and further in view of Hoshikawa.  
Regarding claim 5, Luo and Fukuda do not explicitly teach that the heater is a high frequency induction heater.  However, in Figs. 3-10 and ¶¶[0027]-[0044] Hoshikawa teaches an analogous system and method for the growth of a gallium oxide (Ga2O3) crystal by the VB, HB, or VGF method using a crucible (10) containing a Pt-based alloy.  In ¶¶[0027]-[0031] Hoshikawa specifically teaches the use of a heating element (20) in combination with a high-frequency induction coil (28) to heat the crucible (10).  Thus, in view of the teachings of Hoshikawa an ordinary artisan would readily recognize that an induction coil may be used in place of the resistive heater (4) of Luo with the particular heater employed being a simple matter of design choice.  

Response to Arguments
Applicant’s arguments filed February 1, 2021, have been considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
See applicants’ 2/1/2021 reply, pp. 5-6.  Applicants’ argument is noted, but is unpersuasive.  The issue isn’t whether the use of a “high frequency induction heater” is known in the art, but instead is with respect to the range of frequencies encompassed by the use of the term “high frequency.”  Since the specific range of frequencies encompassed by the recitation of the term “high frequency” is not clear from a reading of the claims or the specification as originally filed the metes and bounds of patent protection sought cannot be readily determined and the claim is therefore indefinite.  It is suggested that applicants merely refer to an “induction heater.”  
Applicants argue against the rejection of claim 1 by contending that Fukuda does not teach the crucible as claimed because it lacks any description relating to a gallium oxide crystal.  Id. at p. 7.  Applicants’ argument is noted, but is unpersuasive as claim 1 is considered a product or apparatus claim and the aspect relating to “for growing a colorless and transparent gallium oxide crystal by applying a VB method, an HB method, or VGF method” is an intended use of the crucible.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case since the Pt-Ir crucible of Fukuda is capable of being used to grow a colorless and transparent gallium oxide crystal by the VB, HB, or VGF method as claimed.  
Id. at pp. 7-8.  Applicants’ argument is noted, remains unpersuasive.  As an initial matter it is noted that applicants are arguing against the references individually as it is Fukuda rather than Luo that is relied upon to teach the Pt-Ir crucible as claimed.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, as explained supra, claims 3-4 are apparatus claims which relate to a vertical Bridgman furnace and the aspect in claim 3 which recites “for a colorless and transparent gallium oxide crystal” relates to the manner of operating the furnace.  In this case since the vertical Bridgman furnace taught by the combination of Luo and Fukuda is capable of being used to grow a colorless gallium oxide crystal it therefore meets the claim.  
Finally, applicants argue against the rejection of claims 2 and 5 by contending that ¶¶[0007]-[0009] of Hoshikawa teach that a crucible containing iridium is unsuitable for the growth of gallium oxide crystals as it produces oxygen deficiencies.  See applicants’ 2/1/2021 reply, pp. 7-8.  Applicants’ argument is noted, but it is pointed out that ¶[0005] of the Background section in corresponding U.S. Patent Appl. Publ. No. 2020/0115817, which constitutes applicants’ admitted prior art (“AAPA”) specifically teaches that Ir has been successfully used as the material for the crucible in which a raw material melt for growing crystals of -Ga2O3 is contained and three specific patent application publications which reinforce this are disclosed.  Then in ¶[0009] AAPA further teaches that growth of -Ga2O3 crystals using an Ir crucible is enabled under a narrow oxygen partial pressure range, but that this produces oxygen defects in the grown -Ga2O3 crystal.  However, the prior art disclosed in ¶[0005] of AAPA utilized a crucible comprised of 100% Ir and there is no teaching or suggestion that the resulting -Ga2O3 crystal is anything other than colorless and transparent.  While there may be oxygen defects, there is no indication that the crystal is not considered colorless and does not retain at least some degree of transparency.  Moreover, since the crucible disclosed in Figs. 1-2 and pp. 2-5 of Fukuda is not 100% Ir, but instead is comprised of 20 to 40 wt. % of Ir with the balance being Pt, any detrimental effects arising from the use of an Ir-containing crucible for -Ga2O3 crystal growth would necessarily be lessened due to the reduced amount of Ir present.  In any case, Japanese Patent Appl. Publ. No. JP 2004-056098 to Ichinose, et al. has been introduced to specifically teach that a -Ga2O3 crystal grown from a melt contained within an Ir crucible is colorless and transparent.  With respect to claim 5 it is noted that Hoshikawa is merely introduced to teach that the use of an induction coil to heat the source material contained within a crucible is known in the art and this would be applicable regardless of the effects of using a crucible containing iridium.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714